Citation Nr: 1610935	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to pes planus. 

2.  Entitlement to service connection for a bilateral knee/leg disability, to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012 the case was remanded for the Veteran to be scheduled for a Travel Board hearing (which was held before the undersigned in March 2013).  A transcript of the hearing is associated with the record.  In July 2014, these matters were remanded for additional development.  


FINDINGS OF FACT

1.  A bilateral ankle disability was not manifested in service; arthritis of the ankles was not manifested in the first postservice year; and the Veteran's current bilateral ankle disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected bilateral pes planus. 

2.  A chronic knee/leg disability was not manifested in service; arthritis of the knees/legs was not manifested in the first postservice year; and the Veteran's current bilateral knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected bilateral pes planus; a separate and distinct (from the knees) leg disability is not shown.






CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disability, to include as secondary to pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  Service connection for a bilateral knee/leg disability, to include as secondary to pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in May 2007 and June 2015, VA notified the Veteran of the evidence and information needed to substantiate his claims, to include notice of what evidence or information he was responsible for providing and what evidence or information VA would attempt to obtain on his behalf, as well as how VA assigns disability ratings and effective dates of awards.  While he did not receive complete notice prior to the initial rating decision denial, a June 2015 (post- Board remand) letter provided essential notice, and the claims were subsequently readjudicated (curing any notice timing defect).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

The Veteran's available service treatment records (STRs) have been secured.  The reports of his service entrance and discharge examinations are not available.  In July 2007 VA made a formal determination as to the unavailability of additional STRs.  VA, therefore, has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule Pruitt v Derwinski, 2 Vet App 83, 85 (1992), O'Hare v Derwinski, 1 Vet App 365, 367 (1991).  September 1977 and June 1984 reports of Illinois Army National Guard enlistment examinations and medical history have been associated with the record.  Pertinent postservice treatment records and Social Security Administration (SSA) records have been secured.  The Veteran was afforded VA examinations in April 2011, January 2012 and (pursuant to a Board remand) June 2015.  The Board finds that cumulatively the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board is also satisfied there was compliance with the July 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with that regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2013 hearing, the undersigned discussed the evidence needed to substantiate the claims of service connection for bilateral ankle and knee disabilities, to include as secondary to a service-connected bilateral pes planus disability, and identified evidence that could be helpful.  The Veteran was afforded a 60-day abeyance period for submission of additional evidence.  Additional evidence was received and is now associated with the record.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Legal Criteria 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis), may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

The Board's analysis of this claim is undertaken with VA's heightened duty to assist in mind; as the Veteran's service entrance and separation examination reports are unavailable, close attention is given to alternate sources for the information which would have been presented in those reports.  The available STRs include a June 1976 record that notes the Veteran injured his ankle playing basketball.  On examination there was swelling of the left ankle and slight tenderness.  X-rays were within normal limits.  The impression was "sprain".  Treatment included crutches, ice and elevation.  Later that month, he was seen at a clinic with complaints of right ankle pain.  He related he turned the ankle 3 weeks prior, and that it was still sore.  X-rays were negative.  An August 1976 STR shows he complained of having a trick knee for 2 months, following an ankle injury.  The assessment was lack of muscle tone.  A September 1976 STR notes the Veteran had a reevaluation of ankle pain from 3 months prior.  Three days later he was seen on follow-up for bilateral ankle sprain.  In October 1976 he complained of pain in the medial aspect of both ankles for the past 5 to 6 months.  He was unable to walk on his ankles upon arising in the morning.  X-rays of the ankles were negative.  The assessment was no pathology found.  

A September 1977 (less than one month following separation from active service) report of examination for enlistment in the Illinois Army National Guard notes the Veteran did not have any abnormalities of lower extremities or the musculoskeletal system.  In a contemporaneous report of medical history, he noted he had never had arthritis, broken bones, bone, joint or other deformity, lameness or "Trick" or locked knee, and that he was in perfect health.  A June 1984 report of examination fort enlistment in the National Guard notes the Veteran did not have any lower extremity or musculoskeletal system abnormalities.  In a contemporaneous medical history report, he noted he had never had arthritis, broken bones, bone, joint or other deformity, lameness or "Trick" or locked knee, and was in good health.  

December 1999 right ankle X-rays show a possible old avulsion fracture distal end tibial anteriorly, no demonstrable acute fracture, and calcaneum spur posteriorly.  A June 2000 VA podiatry clinic treatment report notes the Veteran complained of painful heels.  He reported a slip injury in January/February 2000.  X-rays at that time did not show a fracture, but revealed degenerative changes at the ankle joint and along the superior aspect of the talus.  January 2001 right ankle X-rays found no definite fracture.  September 2003 left knee X-rays (taken upon the Veteran's complaints of pain after hitting his left knee against a file cabinet at work) were normal.  An October 2003 MRI [magnetic resonance imaging] showed significant edema overlying the medial collateral ligament (MCL) and findings consistent with a sprain (although a partial tear involving the femoral attachment could not be ruled out).  Early degenerative joint disease (DJD) was noted with mucinous degenerative changes involving the posterior horn of the medial meniscus.  Injury to the tendon sheath of the vastus medialis tendon was noted, as well as the medial patellofemoral retinaculum.  There was no significant bony abnormality.  A December 2003 VA addiction treatment center treatment record lists the Veteran's reported problems as including: rheumatoid arthritis of the lower leg, knee, ankle and/or foot.  There was no diagnosis.

A January 2004 VA physical medicine and rehabilitation (PM&R) service consult report notes the Veteran injured his left knee in a fall the previous [2003] October, and had persistent pain since, despite taking medication.  His right knee started hurting because he had been favoring the left.  Left knee X-rays were reported to be normal, but MRI showed edema overlying the MCL consistent with sprain, and also showed some degenerative changes.  The diagnoses were left knee pain, left MCL sprain and degenerative arthritis.  A February 2004 VA PM&R note shows the Veteran complained of bilateral knee pain following a September 2003 fall.  He stated that he fell at work, banging the knee against a cabinet.  

A March 2004 VA emergency department note shows the Veteran complained of still having pain in his knees and legs.  He stated, "the medications are not doing anything for me now."  He was in no apparent distress.  A July 2004 VA orthopedic clinic note shows the Veteran complained of left knee pain of a year's duration.  He reported he was trying to obtain worker's compensation benefits.  The diagnosis was chronic knee pain.  An October 2004 X-ray report notes the Veteran fell on his left knee on the day of the examination; left knee x-rays were interpreted to be negative.

A May 2005 VA general medicine note reveals the Veteran presented with complaints of bilateral knee pain of over 2 years' duration.  The pain had worsened, and the previous night he had fallen on the left knee (which he attributed to a sudden onset of severe knee pain).  Right knee X-rays showed mild degenerative osteoarthritis.  The diagnoses were bilateral knee arthralgia, evidence of DJD and possible tendon tear (per previous MRI).  A June 2005 VA emergency department note notes the Veteran's complaints a painful left knee and foot.  He related that he alighting from a bus.  
In July 2005 the Veteran was seen at a VA orthopedic clinic for complaints relating to a left knee injury sustained one year prior.  He had been using ace-wraps and NSAIDs [nonsteroidal anti-inflammatory drugs].  He stated that his knee gives out.  The diagnosis was chronic left knee pain.  In May 2006 he underwent a left knee arthroscopy, partial medial meniscal, chondroplasty.  The preoperative diagnosis was left knee internal derangement.  The postoperative diagnosis was left complex medial meniscal tear grade III chondromalacia trochlear notch/lateral patellar facet/medial femoral condyle.  An October 2006 VA emergency department report notes the Veteran presented with complaints of left leg pain after a fall one week prior when his knee gave out.  December 2006 knee X-rays were interpreted as within normal limits.  

A February 2007 VA PM&R consult report notes the Veteran's history of left knee meniscal tear.  He had arthroscopic surgery in May 2006 and was found to have left complex medial meniscal tear, Grade III chondromalacia trochlear, and notch/lateral patellar facet/medial femoral condyle.  He was seen in rehabilitation at that time for foot, ankle and knee pain, mostly upon standing and walking.  His ankles gave-way sometimes due to weakness.  After work, he would have pain from the waist down to his feet.  Foot X-rays showed chronic calcific Achilles tendinitis and osteoarthritis of the right mid-foot, mild to moderate hammertoe deformity of the 2nd through 4th toes of the right foot, and small bone spur on plantar aspect of the calcaneus.  He worked at a restaurant 8 hours a day and was on his feet a lot.

An August 2007 VA general medicine outpatient note shows the Veteran presented with a history of osteoarthritis and complaints of bilateral knee pain for the past week and a half.  He reported a long history of bilateral knee pain, particularly in the left knee following a 2003 fall.  He also reported swelling around his left knee that began about a week ago.  The diagnosis was history of osteoarthritis, multiple monoarticular complaints over the past 3 years.  The knee pain that day was considered likely due to osteoarthritis; but gout could not be ruled out.  

An August 2007 left knee MRI showed a partial tear of the ACL, grade 1 tendinopathy of the quadriceps and patellar tendons, grade 2 sprain of the proximal MCL, degeneration of the posterior horn of the medial meniscus (without definitive tear), moderate DJD of the medial and lateral compartments with grade 2 chondromalacia, and small Baker's cyst, large joint effusion and prominent medial patellar plica.  A right knee MRI showed a complex tear of the posterior horn and body of the medial meniscus with associated multiple small parameniscal cysts, trace knee joint effusion and small Baker's cyst, DJD of the medial and patellofemoral compartments, suspect prior ACL sprain, small marrow replacing process in the proximal tibial metaphysis, and probable old Sinding-Larsen-Johansson disease.

A November 2008 private treatment report notes the Veteran was seen with continuing left knee pain.  The assessment was knee pain.  A December 2008 University of Illinois Medical Center clinical note notes the Veteran's complaints of bilateral knee pain, right worse than left.  Osteoarthritis of both knees had previously been diagnosed.  The impression was "...most likely right degenerative joint disease."  A December 2008 private treatment report shows the Veteran was seen for follow-up for back pain.  He reported at that time that he was continuing with lower extremity weakness, bilaterally.  There was an absence of reflexes at the patella and Achilles of both lower extremities, and significant weakness in extension/flexion of the lower leg as well as dorsal and plantar flexion.  The assessment was knee pain.  An April 2009 VA general medicine note shows the Veteran was seen with a history of chronic knee pain.  He stated he had worsening of the knee pain after he slipped descending stairs injuring the left knee.  The diagnosis was left knee pain following a fall.  A February 2011 VA RN triage report notes the Veteran complained of constant bilateral knee pain after falling on ice.  There was no diagnosis.

On April 2011 VA joints examination, it was noted that the Veteran's claims file was not available for review.  He reported that he had no knee or ankle complaints or problems prior to entering service, and that during service he had bilateral ankle and knee pain, and was told it was secondary to his flat feet.  Following separation from service, he continued to have ankle and knee pain bilaterally.  The pain worsened with activity and was relieved by rest.  X-rays of the knees and ankles were normal.  Following his discharge from service in 1977, his multiple jobs included: post office custodial worker, records clerk, and union painter.  
On January 2012 VA joints examination it was noted that Veteran's previous examination and his claims file were reviewed.  The Veteran reported that during service he did not have a specific knee, ankle, or leg injury.  He attributed his pain to military marching and calisthenics.  Examination of the lower extremities, including the knees found no abnormalities.  The diagnoses were normal bilateral knees and ankles and normal x-rays.  The examiner opined that it is less likely than not that the Veteran's complaints of the knees and legs were related to an injury in military service in mid-1970.  It was explained that recent x-rays showed no evidence of arthritic change, and range of motion studies were within normal limits.

A May 2013 VA emergency department note reflects that the Veteran was seen with complaints of ankle pain, which he stated had persisted since his service.  A May 2013 VA general medicine note notes X-rays showed ankle DJD.  

SSA records received in June 2015 reflect the Veteran's current primary disability is a discogenic and degenerative back disability, with a secondary disability of osteoporosis.  The SSA records do not include any evidence that relates ankle or knee/leg disabilities to service or to service-connected pes planus.

On June 2015 VA ankle examination, the Veteran reported occasional bilateral ankle pain.  The diagnosis was lateral collateral ligament sprain, bilaterally.   The examiner opined the Veteran's bilateral ankle disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that there is no evidence of a connection, no clearly documented continuum of care from service until 1998.  Regarding secondary service connection, the examiner opined that the Veteran's bilateral ankle disability is less likely than not proximately due to or the result of the Veteran's service-connected bilateral pes planus.  The examiner explained that there is no evidence of a connection, the Veteran did not exhibit a clearly abnormal gait that would have placed undue strain on the ankles.  

On June 2015 VA knee/lower leg examination, the Veteran reported occasional bilateral knee and/lower leg pain.  The diagnosis was knee joint osteoarthritis, bilaterally.  The examiner opined that the Veteran's bilateral knee disability is less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness, stating there is no evidence of a connection.  Specifically, there was no clearly documented continuum of care from service until 1999.  Regarding secondary service connection, the examiner opined that the Veteran's bilateral knee disability is less likely than not proximately due to or the result of his service-connected bilateral pes planus.  The examiner explained that there is no evidence of a connection; the Veteran did not exhibit a clearly abnormal gait that would have placed undue strain on the knees.  

Bilateral Ankle Disability

It is not in dispute that the Veteran has a bilateral ankle disability; lateral collateral ligament sprain of both ankles was diagnosed on June 2015 VA examination.  Furthermore, his STRs show that in June 1976 he sustained an ankle injury playing basketball in service with an assessment of "sprain".  He subsequently complained of pain in the medial aspect of both ankles, and reported he was unable to walk on his ankles upon arising in the morning.  However, the injury(ies) in service are not shown to have resulted in chronic pathology.  X-rays of the ankles in service (in October 1976) were interpreted as negative.  And while the record does not include a service separation examination report, on examination for enlistment in the Illinois National Guard in September 1977 (approximately 20 days following separation from active duty) the Veteran did not mention any ankle problems, and noted he was "In perfect health".  Similarly on June 1984 (7 years after discharge from active duty) examination for National Guard (re)enlistment, there was no mention of ankle problems.  Postservice ankle problems are not documented prior to December 1999, when X-rays showed a possible old avulsion fracture of the right ankle distal end of the tibia, anteriorly.  A June 2000 VA podiatry clinic record notes degenerative changes at the ankle joint and along superior aspect of the talus.  While April 2011 and January 2012 VA examinations found the ankles to be normal on X-ray, it may reasonably be found that a chronic ankle disability (of the right ankle, at least) was first shown more than 22 years following service.   Accordingly, service connection for an ankle disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 C.F.R. §§ 1112, 1137) is not warranted.  
What remains for consideration is whether the Veteran's bilateral ankle disability may otherwise be related to his service or to a service-connected disability.  In the absence of a showing of chronic disability in service and/or postservice continuity of symptoms, that is a medical question.  The only medical opinion in this matter in the record adequate for rating purposes (April 2011 and January 2012 VA examination reports were deemed inadequate-but nonetheless came to the same conclusion) is that by the June 2015 VA examiner, who opined that the current ankle disability is unrelated to service or to the Veteran's service connected pes planus.  The examiner cited to supporting factual data (no chronic disability shown in service, and no continuum of care postservice for a direct service connection theory of entitlement, and no abnormal gait due to pes planus for the secondary service connection theory of entitlement), and the opinion is highly probative evidence in this matter.  As there is no competent (medical evidence to the contrary, the Board finds it persuasive.  The Veteran's lay opinion relating his bilateral ankle disability to service/injury therein or to his service connected pes planus is not probative evidence in the matter.  He is a layperson, and does not cite to supporting medical opinion or treatise evidence.  The Board notes that on April 2011 VA examination, the Veteran stated that he was told his ankle pain is secondary to his flat feet.  The Court has held that a lay person's statement about what a physician told him, i.e., "hearsay medical evidence," cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  (Notably, the opinion cited by the Veteran is unaccompanied by adequate rationale, and even if accurate would be lacking in probative value.)   The preponderance of the evidence is against this claim; therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.

Bilateral Knee/Leg Disability

It is not in dispute that the Veteran has a bilateral knee disability.  Arthritis of both knees was diagnosed on June 2015 VA examination.  [A leg disability separate and distinct from ankle and knee disabilities diagnosed has not been diagnosed, reported on examination,  or specifically identified by the Veteran.]  What must still be shown to substantiate his claim of service connection for such disability is evidence of a related disease or injury in service (or an already service connected disability) and evidence of a nexus between the current disability and the disease or injury in service or the already service connected disability.

The Veteran's STRs do not show a knee injury.  While he reported a complaint of a trick knee (side unidentified) when he was seen for follow-up for an ankle injury in 1976, his STRs otherwise contain no mention of findings, or a diagnosis pertaining to a knee disability.  And while the record does not include a service separation examination report, reports of examinations (and medical histories) for National Guard service in September 1977 and in June 1984 did not note any knee problems (he was found fit).  In fact, the record does not show documentation of any knee/leg pathology prior to 2003 (when the Veteran was for left knee complaints following a work-related injury).   Consequently, service connection for a knee/leg disability on the basis that such disability became manifest in service and persisted (or on a presumptive basis, for arthritis of the knees as a chronic disability under 38 U.S.C.A. § 1112, 1137) is not warranted.  The Board notes that on April 2011 VA examination the Veteran appeared to be alleging that he has had knee symptoms continually since service; that allegation was self-serving, was inconsistent with contemporaneous clinically recorded data, and is deemed not credible.  Notably, it has not been repeated more recently.  As there is no other probative evidence that relates the current bilateral knee disability directly to his service, service connection for the bilateral knee disability on a direct service connection theory of entitlement is not warranted.   

More recently, the Veteran's primary theory of entitlement to service connection for his bilateral knee disability has been one of secondary service connection.  He claims that his knees are secondary to his bilateral pes planus (and on a VA examination stated he was so advised when reported knee complaints in service).  Whether or not a service-connected disability such as pes planus causes or aggravates another disability (such as knee arthritis) for which service connection is sought is a medical question, that requires competent medical evidence for resolution.  See Jandreau v. Nicholson, 492 F.3d at 1372, 1377 (Fed. Cir. 2007).  

Addressing first the Veteran's allegation that he was purportedly told by a medical provider in service (when a chronic knee disability was not yet shown) that his knee pain was due to his pes planus, the Board notes again the Court's admonition in Robinette, 8 Vet. App. 69 that a lay person's statement about what a physician told him, i.e., "hearsay medical evidence," is not medical evidence as it is simply too attenuated and inherently unreliable.  He has not submitted any other medical opinion or medical literature evidence supporting the secondary service-connection theory of entitlement.  The competent (medical) evidence in this matter consists essentially of the opinion by the July 2015 VA examiner that is against the Veteran's claim.  The examiner expressed familiarity with the record, and cited to supporting factual data (i.e., that the Veteran did not have an abnormal gait (due to pes planus) such as might place undue strain on the  knees.  This opinion is highly probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive. The preponderance of the evidence is both direct and secondary service connection theories of entitlement, and the appeal in this matter must be denied.


ORDER

Service connection for a bilateral ankle disability, to include as secondary to pes planus, is denied. 

Service connection for a bilateral knee/leg disability, to include as secondary to pes planus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


